ORDER

PER CURIAM.
Kirsten Beemer appeals the judgment entered upon a jury verdict awarding Beemer $45,000 in actual damages on her negligence action against Robert Dampier.1 We find that the trial court did not err in granting Dampier a directed verdict on the issue of punitive liability and denying Beemer’s motion for new trial.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

. Beemer's husband, Nathan Beemer, joined the negligence action and alleged a loss of consortium. Although listed as an appellant on the notice of appeal, Nathan Beemer requests no relief from this Court and his loss of consortium claim is not the subject of this appeal.